Order, Family Court, Bronx County (Monica Drinane, J.), entered on or about August 13, 2009, which, insofar as appealed from, after a fact-finding hearing, found that respondent father neglected the subject child, unanimously affirmed, without costs.
Contrary to the agency’s argument that this appeal from the order of fact-finding should be dismissed, although a dispositional order was subsequently issued in this case, it was not a final order since it placed the child with the Commissioner of Social Services until the completion of the next scheduled permanency hearing. In any event, this Court has jurisdiction to hear this appeal since “[a]n appeal from an intermediate or final order in a case involving abuse or neglect may be taken as of right” (Family Ct Act § 1112 [a]; see Matter of Krystal F. [Liza R.], 68 AD3d 670 [2009]).
The finding of neglect was supported by a preponderance of the evidence, which established that the father failed to protect the child from the mother’s erratic behavior brought on by her mental illness and substance abuse issues (see Matter of *564Stephanie S. [Ruben S.], 70 AD3d 519 [2010]; Matter of Miyani M. [George T.], 4 AD3d 430 [2004]). Concur—Tom, J.P., Saxe, Catterson, Renwick and DeGrasse, JJ.